Title: From John Adams to Oliver Wolcott, Jr., 6 April 1801
From: Adams, John
To: Wolcott, Oliver, Jr.



Sir
Stony Field April 6 1801

I have received your favor of the 28 of March and read it with much pleasure
The information you have received from your Friends, concerning the Circumstances of your nomination to be a Judge of the Second Circuit of the United States, is very correct.
I have never allowed myself to Speak much of the Gratitude due from the Public to Individuals for past services. But I have always wished that more Should be Said of Justice. Justice is due from the Public to itself, and Justice is also due to Individuals. When the Public discards or neglects Talents and Integrity united with meritorious past Services, it commits Iniquity against itself by depriving itself of the benefit of future Services, and it does wrong to the Individual by depriving him of the reward which long and faithfull Services have merited. Twenty years of able and faithfull services on the Part of Mr Wollcott, remunerated only by a Simple subsistance, it appeared to me constituted a Claim upon the Public which ought to be attended to.
As it was of importance that no Appointment should be made that would be refused, I took measures to ascertain from your friends the probability of your Acceptance and then made the nomination, happy to have so fair an opportunity to place you beyond the reach of Will and Pleasure.
I wish you much Pleasure and more honor in your Law studies and Pursuits and doubt not you will contribute your full share to make Justice run down our Streets as a Stream.
My Family joins in friendly regards to you and yours.—
With much Esteem / I have the Honor to be, Sir your / most obedient and humble Servant

John Adams